         Case 1:18-cv-04164-JPO Document 60 Filed 07/16/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 CHARLENE GIVENS-KEEFER,
                     Plaintiff,
                                                                   18-CV-4164 (JPO)
                     -v-
                                                                         ORDER
 AMERICAN EXPRESS COMPANY, et
 al.,
                    Defendants.


J. PAUL OETKEN, District Judge:

       On January 21, 2020, Defendants’ motion to compel arbitration was granted, staying this

case pending the outcome of arbitration. (Dkt. No. 59.) The parties were directed to notify the

Court within 14 days of the conclusion of arbitration and, if the arbitration had not concluded by

July 1, 2020, to provide a status letter to the Court. (Id.) However, the Court has received no

communications from either party since the motion to compel arbitration was granted.

       Parties are hereby directed to provide the July 1, 2020 status letter to the Court.

       SO ORDERED.

Dated: July 16, 2020
       New York, New York

                                              ____________________________________
                                                         J. PAUL OETKEN
                                                     United States District Judge
